
	
		II
		Calendar No. 620
		109th CONGRESS
		2d Session
		S. 3617
		[Report No. 109–340]
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Inhofe (for himself,
			 Mr. Jeffords, Mr. Chafee, Mrs.
			 Lincoln, Mr. Crapo,
			 Mr. Nelson of Nebraska,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Cochran,
			 Mr. Baucus, Mr.
			 Stevens, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 20, 2006
			Reported by Mr. Inhofe,
			 without amendment
		
		A BILL
		To reauthorize the North American Wetlands Conservation
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North American Wetlands
			 Conservation Reauthorization Act of 2006.
		2.Authorization of
			 appropriationsSection 7(c)(5)
			 of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)(5)) is
			 amended by striking fiscal year 2007 and inserting each
			 of fiscal years 2007 through 2012.
		
	
		September 20, 2006
		Reported without amendment
	
